Citation Nr: 1810939	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-43 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral lower extremity radiculopathy to include as secondary to a low back strain and/or bilateral knee chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from June 1988 to August 1988 and from June 1989 to September 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's March 2010 notice of disagreement also addressed claims seeking increased ratings for migraine headaches, both knees, irritable bowel syndrome (IBS), and low back strain and service connection for bilateral lower extremity radiculopathy, fibromyalgia, and depression.  In November 2010 he withdrew the appeals seeking increased ratings for right and left knee disabilities and low back strain and service connection for depression and fibromyalgia.  A June 2014 Board decision granted increased ratings for migraine headaches and IBS, resolving those matters, and remanded the claim of service connection for bilateral lower extremity radiculopathy for additional development.  In August 2017 the Board again remanded this matter for additional development.


FINDINGS OF FACT

1.  Competent (medical) evidence establishes that the Veteran's service-connected back disability was an etiological factor for his development of right lower extremity radiculopathy.

2.  The Veteran is not shown to have had left lower extremity radiculopathy during the pendency of the instant claim seeking service connection for such disability.


CONCLUSIONS OF LAW

1.  Service connection for right lower extremity radiculopathy is warranted.  
38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).  

2.  Service connection for left lower extremity radiculopathy is not warranted.  
38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in March 2008.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In August 2017 (pursuant to the Board's remand) the Veteran was asked to identify, and provide authorization for VA to secure the records related to his worker's compensation claim to include records from identified chiropractic care.  He did not respond, and development for such evidence could not proceed without his cooperation.  The Board therefore finds that there has been substantial compliance with the previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's service treatment records (STRs) are associated with his record, and VA has obtained all pertinent postservice (private and VA) treatment records he identified.  He was afforded VA examinations in March 2008, February 2009, December 2009, and October 2014.  A duty to assist omission is not alleged.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).




Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C. § 1110, 1131; 38 C.F.R. 
§ 3.303.  To substantiate a claim of service connection there must be evidence of: (i) a current disability (for which service connection is sought); (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  
38 U.S.C. § 3.310(a).  To substantiate a claim of secondary service connection there must be evidence of (i) a current chronic disability for which service connection is sought; (ii) an already service-connected disability; and (iii) that the already service-connected disability (a) caused or (b) aggravated the disability for which service connection is sought.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (a)(2).  Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

An August 1992 service treatment record (STR) notes the Veteran was seen with complaints of left knee pain for two days after falling from a motorcycle. He denied any distal numbness since the injury.  On June 1995 examination neurological clinical evaluation was normal.  In June 1995 and April 1996 reports of medical history no pertinent abnormality was noted (on the latter occasion he indicated that he was in poor health and on medication).  .

A July 2007 private treatment record shows the Veteran was seen with complaints of right lower extremity pain, radiculopathy, numbness, weakness and tenderness.  He reported back pain after pulling a tarp over his truck load at work.  A history of low back pain since 1993 was noted.

In a February 2008 worker's compensation claim application the Veteran noted a July 2007 workplace injury resulting in injury with shooting pain through his right leg, and eventually numbness and loss of strength.  See February 2008 Correspondence.  

On March 2008 VA back examination sensory examination was normal.  In February 2009 a VA consulting provider opined that the Veteran's injuries in service weakened his back to the point that he reinjured it at work [in 2007], and found that it was at least as likely as not that the Veteran's current complaint of low back pain was directly related to the injuries he sustained on active duty.  

A March 2008 treatment record notes that the Veteran was seen with complaints of increasing pain in the back and legs.  An April 2008 VA emergency care treatment record notes that he was seen with complaints of right hip and back pain radiating down his right side.  An April 2008 neurology consultation report notes that he was seen with complaints of back pain radiating to the right leg and right leg weakness; he indicated that the problem started in July 2007 when he was climbing from his truck at work.  He advised that Workman's Compensation had denied his claim and determined that the injury was unrelated to work.  Examination showed moderate weakness in the right leg, with foot dorsiflexion weakness, lateral ankle weakness, and moderate weakness of the right iliopsoas and quads on the right.  A July 2008 VA treatment record notes the Veteran was seen with complaints of decreased strength and numbness in the right thigh and radiation of back pain.  A July 2008 EMG study was normal with no electrophysiological evidence of right lumbosacral radiculopathy or plexopathy.  A July 2008 telephone triage report notes that the Veteran had complaints of left leg numbness for about a year (since his back injury in 2007).  He indicated that it felt like it was asleep with pins and needles.

On December 2009 VA back examination sensory examination found impaired right lower extremity sensation as to pain, and light touch.  Sensory tests of the left lower extremity were normal.  The consulting provider noted that a subtle decrease in light touch and pain in an S1 distribution was inconsistent with any known MRI anatomic abnormalities and did not fit with any known pathology.  The consulting provider opined that it was less likely than not that the Veteran's complaints of radiation to his legs and leg weakness were causally related to his service connected back strains, and  much more likely that they were related to his postservice work-related problems.  

On October 2014 VA back examination sensory examination found decreased sensory on the right in thigh/knee (L3/L4) testing, lower leg/ankle (L4/L5/S1) testing, and the foot/toes (L5) testing.  All sensory testing of the left lower extremity was normal.  The consulting provider opined that it was less likely than not that the Veteran's neurological lower extremity impairment was caused by the Veteran's service-connected low back disability or service-connected bilateral knee disability.  The consulting provider concluded that the onset of the Veteran's right lower extremity radiculopathy was directly related to the Veteran's work related incident in 2007.

Right Lower Extremity Radiculopathy

It is not in dispute that the Veteran now has a right lower extremity radiculopathy; such pathologies have been found by VA.  See December 2009 and October 2014 VA examination reports.  What remains for consideration is whether the current right lower extremity radiculopathy is etiologically related to his service or was caused or aggravated by his service connected low back or knee disabilities.  

The overall evidence supports that the Veteran's right lower extremity radiculopathy was caused or aggravated by his service-connected back disability.  See 38 C.F.R. § 3.310.  In February 2009 a VA consulting provider opined that the Veteran's July 2007 workplace injury was a re-injury of his back injury in service [which is service connected].  On December 2009 VA examination which found sensory impairment of the right lower extremity, the examiner opined that the Veteran's complaints of radiation were more likely than not related to post-service work related problems, and an October 2014 examiner also opined that the Veteran's right lower extremity radiculopathy was due to a work related injury.  However, although the record does not contain documentation of a denial of the Veteran's Worker's Compensation claim, the Board finds credible his report that such claim was denied based on a finding that the disability was unrelated to his work.  Regardless a February 2009 VA examiner had concluded that the Veteran's July 2007 work injury was a re-injury of his service-connected back disability (i.e., that the service-connected disability was ultimately an underlying cause of the lower extremity neurological manifestations that later examiners attributed to a postservice work injury).   the right lower extremity radiculopathy support that there is a causal effect between the Veteran's service-connected back disability and his right lower extremity radiculopathy.
The evidence, at a minimum, gives rise to a reasonable doubt in the matter, which must be resolved in the Veteran's favor.  In light of the foregoing, the Board finds that the Veteran's low back disability was, in part at least, an etiological factors for his right lower extremity peripheral neuropathy.  The criteria for establishing secondary service connection are met; service connection for right lower extremity radiculopathy as secondary to the Veteran's service connected low back disability is warranted.  See 38 C.F.R. § 3.310(a).  

Left Lower Extremity Radiculopathy

The threshold question in this matter (as with any claim of service connection) is still whether or not there is competent evidence that the Veteran currently has or (during the pendency of the claim has had) left lower extremity radiculopathy.  The record does not show that he has (or during the pendency of his claim has had) such disability.  He has not submitted evidence showing a medical diagnosis of left lower extremity radiculopathy.  While he has on occasion reported left lower extremity complaints, on March 2008 VA examination, sensory examination of the left lower extremity was normal.  On December 2009 VA examination (when right lower extremity radiculopathy was found), left lower extremity sensory examination was again normal.  And on October 2014 VA examination, left lower extremity sensory testing was once again normal.  

The Board acknowledges the Veteran's reports of symptoms of pain and numbness in his left leg.  However, the existence of left lower extremity radiculopathy is a complex medical question that requires medical expertise (informed by diagnostic studies); it is beyond the realm of common knowledge and incapable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Here the competent medical evidence of record does not show that the Veteran has (diagnostic studies have not found) left lower extremity radiculopathy.  The VA examination reports are probative evidence in this matter, and in the absence of competent (medical) evidence to the contrary are persuasive.  As the preponderance of the evidence is against this claim, the appeal in the matter must be denied.

[The Veteran is advised that a future medical diagnosis of left lower extremity radiculopathy may present a basis for reopening this claim.]


ORDER

Service connection for right lower extremity radiculopathy is granted.

Service connection for left lower extremity radiculopathy is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


